The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 23, 2018

                               2018COA120

No. 15CA0526, People v. Richardson — Criminal Law —
Structural Error Doctrine — Juries — Challenge of Jurors for
Cause; Criminal Procedure — Substitution of Judges; Judges —
Code of Judicial Conduct — Promoting Confidence in the
Judiciary

     A division of the court of appeals considers whether it is error

warranting reversal for a judge to preside over a case in which his

spouse is a juror and to allow his spouse to remain on the jury

when no objection was raised to the spouse’s jury service at trial.

The majority concludes that, even if there was error here, the

defendant at least forfeited the right to a jury free of the presiding

judge’s spouse by failing to object at trial, and the division reaches

the merits of the defendant’s argument because plain errors can be

reviewed on appeal.
        In Weaver v. Massachusetts, 582 U.S. ___, 137 S. Ct. 1899,

1908 (2017), the Supreme Court identified three broad rationales

for recognizing structural error: (1) the right “is not designed to

protect the defendant from erroneous conviction but instead

protects some other interest”; (2) the error’s effects are too hard to

measure; and (3) “the error always results in fundamental

unfairness.” On the record before it, the majority cannot conclude

that these rationales are implicated here. Even so, the division

concludes that the spouse’s presence on the jury did not amount to

plain error because the defendant cannot point to any concrete

record evidence that the spouse’s service created undue prejudice to

the defendant.

        Finally, the majority concludes that the plain language of

section 16-10-103, C.R.S. 2017, Crim. P. 24(b)(1), and C.J.C. 1.2

did not require the judge to sua sponte recuse himself from this

case.

        Accordingly, the majority affirms the judgment of conviction.

        The partial dissent asserts that it was structural error for the

judge to be in a spousal relationship with an empaneled juror and

would reverse the judgment of conviction.
COLORADO COURT OF APPEALS                                          2018COA120


Court of Appeals No. 15CA0526
Adams County District Court No. 13CR3497
Honorable Thomas R. Ensor, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Gary Val Richardson,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VI
                           Opinion by JUDGE FOX
                      Carparelli*, J., specially concurs
                Furman, J., concurs in part and dissents in part

                         Announced August 23, 2018


Cynthia H. Coffman, Attorney General, Paul E. Koehler, First Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Nicole M. Mooney, Alternate Defense Counsel, Denver, Colorado, for Defendant-
Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.
¶1    Gary Val Richardson appeals the judgment of conviction

 entered on jury verdicts finding him guilty of possession of a

 controlled substance, violation of bail bond conditions, attempted

 second degree assault, and attempted third degree assault.

 Richardson’s appeal presents this novel question in Colorado: Is it

 reversible error for a judge to preside over a case in which his

 spouse is in the venire and to allow his spouse to remain on the

 jury? While we cannot endorse the judge’s decision here, even

 assuming error we affirm because Richardson can show no

 prejudice resulting from this juror’s presence.

                           I.   Background

¶2    An attempt by three Adams County sheriff’s deputies to serve

 Richardson with an arrest warrant led to a police standoff. The

 standoff ended when officers deployed tear gas into the basement

 crawl space where Richardson was hiding and Richardson fired a

 gun at the police.

¶3    After Richardson was extracted from the crawl space, he was

 arrested and taken to jail. While he was changing into jail clothing,

 a vial containing a white, crystalline substance — later confirmed to

 be methamphetamine — fell to the floor at Richardson’s feet.

                                   1
¶4    Richardson was ultimately charged, as a habitual criminal,

 with possession of a controlled substance, violation of bail bond

 conditions, five counts of attempted second degree assault or

 attempted third degree assault, and possession of a weapon by a

 previous offender. The jury found him guilty of most of the charges

 (including two counts of attempted second degree assault and three

 counts of attempted third degree assault), but acquitted him of

 possession of a weapon by a previous offender. Richardson was

 then sentenced to an effective term of sixteen years in the

 Department of Corrections’ custody.

¶5    Richardson raises five arguments on appeal: (1) there was

 insufficient evidence to convict him of attempted second degree

 assault or attempted third degree assault; (2) the presiding judge

 erred by allowing his spouse to sit on the jury; (3) the court violated

 his equal protection rights in denying a Batson v. Kentucky, 476
U.S. 79 (1986), challenge (to different prospective jurors) as

 untimely; (4) the court erred by admitting hand-drawn diagrams of

 the alleged crime scene; and (5) the court erred by allowing a

 witness to testify as an expert without being qualified as such,



                                    2
 despite the court’s earlier ruling that the witness must be qualified

 as an expert to testify. We address these arguments in turn.

                   II.    Sufficiency of the Evidence

¶6    Richardson argues that there was insufficient evidence to

 support his convictions for attempted second degree assault and

 attempted third degree assault. We disagree.

                     A.    Additional Background

¶7    Adams County sheriff’s deputies and a K-9 dog arrived at

 Richardson and his daughter’s residence. With the daughter’s

 permission, three officers entered the house and — following three

 announcements of their presence by one officer — sent the K-9 to

 search the basement. The K-9 did not indicate that there was a

 person at the bottom of the stairs, so the officers descended into the

 east side of the basement.

¶8    From the bottom of the stairs, the officers observed a water

 heater and furnace to their left. A sheet hung behind the furnace.

 Through an opening in the sheet, they saw a bed in the northwest

 corner of the basement (to their right). The K-9 was directed to

 search again. As the K-9 approached the opening in the sheet, the

 officers heard a sound they identified as a loud gunshot. The officer

                                    3
  handling the K-9 noted that the K-9 responded to the sound the

  same way he did to gunshots at the gun range — he hunkered

  down with his ears down. A male voice from behind the sheet then

  said, “Fuck you. Send that dog in here and I’ll kill it and you’re

  going to kill me.”

¶9     The officers called for backup, and members of the Commerce

  City Special Weapons and Tactical (SWAT) team arrived to extract

  Richardson from the basement. Richardson proceeded to engage

  five members of the SWAT team in a five-to-six-hour standoff.

¶ 10   Over the course of the standoff, the SWAT team fired multiple

  rounds of tear gas into the crawl space (at the southwest corner of

  the basement) where Richardson had barricaded himself. After

  firing the initial rounds of tear gas, the SWAT team members heard

  a sound they believed to be a muffled gunshot. Richardson still

  refused to leave the crawl space — allegedly making comments such

  as “[w]hy don’t you mother fuckers come in and get me,” “I’m

  coming out,” “[g]ive me some cigarettes,” and “I want my phone.”

  Several more rounds of tear gas were deployed into the crawl space

  before Richardson surrendered.



                                    4
               B.    Preservation and Standard of Review

¶ 11   Defense counsel moved for a judgment of acquittal on the

  attempted assault charges. The court granted the motion on the

  charges concerning the first three alleged victims — the Adams

  County sheriff’s deputies — but denied the motion for the

  remaining five alleged victims — the SWAT team members.

¶ 12   Although the People suggest that the trial court erred when it

  granted the motion of acquittal as to the first three officers, they

  have not cross-appealed and that ruling is not before us. However,

  Richardson contends that given the acquittal on those charges, he

  should have been acquitted on the remaining charges. We are not

  convinced.

¶ 13   “We review de novo whether the evidence is sufficient to

  support a conviction.” People v. Randell, 2012 COA 108, ¶ 29. In

  evaluating the sufficiency of the evidence, we must determine

  whether a rational fact finder might accept the evidence, taken as a

  whole and in the light most favorable to the prosecution, as

  sufficient to support a finding of the defendant’s guilt beyond a

  reasonable doubt. People v. Sprouse, 983 P.2d 771, 777 (Colo.

  1999); Randell, ¶ 31. Our inquiry is guided by five well-established

                                     5
  principles: (1) we give the prosecution the benefit of every

  reasonable inference that might fairly be drawn from the evidence;

  (2) the credibility of witnesses is solely within the jury’s province; (3)

  we may not serve as a thirteenth juror to determine the weight of

  the evidence; (4) a modicum of relevant evidence will not rationally

  support a conviction beyond a reasonable doubt; and (5) verdicts in

  criminal cases may not be based on guessing, speculation, or

  conjecture. Sprouse, 983 P.2d at 778; Randell, ¶ 31.

                               C.    Analysis

¶ 14   The record evidence was sufficient for the jury to conclude that

  Richardson attempted second and third degree assault against the

  SWAT team members.

¶ 15   A person commits attempted second degree assault if, with

  intent to cause bodily injury to another person, he attempts to

  cause such injury to any person by means of a deadly weapon.

  § 18-2-101(1), C.R.S. 2017; § 18-3-203(1)(b), C.R.S. 2017.

¶ 16   A person commits attempted third degree assault if, with

  criminal negligence, he attempts to cause bodily injury to another

  person by means of a deadly weapon. § 18-2-101(1); § 18-3-

  204(1)(a), C.R.S. 2017.

                                      6
¶ 17   The following evidence was presented to the jury:

          The SWAT team members were familiar with the sound of

            gunshots — several had experience as firearms

            instructors or snipers, and they spent significant time

            training at gun ranges.

          The SWAT team members testified that the tear gas

            launcher discharging does not sound like a handgun

            discharging.

          After the initial rounds of tear gas were deployed into the

            crawl space, several of the officers heard a sound that

            they identified as “a gunshot from the crawl space,” “a

            muffled gunshot,” “a muffled pop which I believed to be a

            partial gunshot,” “what I believe was a gunshot,” and

            “what I thought was a muffled gunshot. It’s a very

            distinct sound[.]”

          One officer saw the insulation around the crawl space

            move just after he heard the alleged gunshot.

          One officer testified he heard a team member yell, “That

            was a shot.”



                                      7
 The officers initially wondered if Richardson had

  self-inflicted a gunshot wound until they heard him

  coughing.

 An officer — located across from the crawl space behind

  the bed in the basement — heard what he identified as a

  bullet impact the wall to the left of him after he heard the

  alleged gunshot.

 The same officer heard Richardson yell something to the

  effect of “I shot at you” or “The shot came out towards

  you.”

 The SWAT team members checked with each other to

  confirm a bullet had not ricocheted or hit someone.

 After Richardson was arrested, one of the officers

  searched the crawl space and found a small

  semiautomatic handgun — later identified as a .380 —

  and a single shell casing.

 The recovered gun, which had a capacity of five rounds in

  the magazine plus one round chambered, had three

  rounds in the magazine and one round chambered.



                          8
           The gun was capable of firing, and the recovered shell

            had been fired from the recovered gun.

¶ 18   This evidence was sufficient for the jury to conclude that (1) a

  second shot was fired when five members of the SWAT team were in

  the basement and (2) the shot was directed at them.

¶ 19   Richardson stresses that recovering only one shell casing

  means the evidence was insufficient to support a finding that two

  shots were fired in the basement. But, on review we do not sit as a

  thirteenth juror, Sprouse, 983 P.2d at 778, and it is the function of

  the fact finder alone “to consider and determine the weight to be

  given to the evidence and to resolve conflicts, inconsistencies, and

  disputes in the evidence,” People v. Liggett, 114 P.3d 85, 89 (Colo.

  App. 2005), aff’d, 135 P.3d 725 (Colo. 2006). The photographs of

  the basement presented to the jury show that the basement was

  cluttered; the jury could reasonably have concluded that a second

  shell casing was lost among the disorder, and thus resolve this

  asserted discrepancy in the evidence.

¶ 20   The jury could reasonably have concluded that Richardson

  attempted second degree assault or attempted third degree assault

  because firing at the officers would constitute a substantial step

                                    9
  toward the commission of either offense. § 18–2–101(1) (Criminal

  attempt is defined as “engag[ing] in conduct constituting a

  substantial step toward the commission of [an] offense. A

  substantial step is any conduct . . . which is strongly corroborative

  of the firmness of the actor’s purpose to complete the commission of

  the offense.”).

¶ 21   The recovered gun in the crawl space allowed the jury to

  reasonably conclude that Richardson was armed with a deadly

  weapon.

¶ 22   There was also sufficient evidence — the comment “I shot at

  you,” and the timing of the shot after tear gas was deployed — to

  conclude that Richardson fired at the officers, evidencing an intent

  to cause bodily injury. See § 18-2-101(1); § 18-3-203(1)(b); see also

  People v. Phillips, 219 P.3d 798, 800 (Colo. App. 2009) (“If there is

  evidence upon which the jury may reasonably infer an element of

  the crime, the evidence is sufficient to sustain that element.”).

¶ 23   The evidence was also sufficient to conclude that Richardson

  acted with criminal negligence because he fired a gun in a small

  space where a bullet would likely cause injury. See § 18-2-101(1);

  § 18-3-204(1)(a).

                                    10
¶ 24   Thus, we reject Richardson’s argument that the evidence was

  insufficient to support his convictions for attempted second degree

  assault and attempted third degree assault.

                III.   Judge’s Spouse Serving on the Jury

¶ 25   We now turn to the novel question in Richardson’s appeal: Is it

  reversible error for a judge to preside over a case in which his

  spouse was in the venire and to allow his spouse to remain on the

  jury? Richardson argues that the judge had a responsibility to

  dismiss his spouse — or recuse himself from the case — sua sponte

  given his counsel’s failure to object. Even assuming there was

  error, and recognizing that the trial judge had other options

  available in this situation, we affirm.

                             A.   Preservation

¶ 26   The People argue that Richardson abandoned this argument

  because no objection was raised during trial and Richardson did

  not use any challenges on the judge’s spouse. The partial dissent

  suggests that the judge preserved the issue for review by bringing

  the issue of his wife being in the venire to the attention of the

  parties. But, it is the responsibility of the litigants — not the judge

  — to preserve issues for review. See People v. Cordova, 293 P.3d
11
  114, 120 (Colo. App. 2011) (“To preserve an issue for appeal, a

  defendant must alert the trial court to the particular issue. This is

  so because ‘the judge must largely rely upon the parties to research

  and raise issues, and giving the judge the wrong reason for a

  request is usually equivalent to giving the judge no reason at all.’”)

  (citations omitted).

¶ 27   Whether a defendant waived or forfeited a right is a question of

  law we review de novo. See Stackhouse v. People, 2015 CO 48, ¶ 4.

  Allowing a defendant to stand silent and then protest an adverse

  verdict on that basis can “encourage gamesmanship” or allow a

  windfall for the defendant. Id. at ¶ 16.

¶ 28   There is a difference between waiver and forfeiture. United

  States v. Olano, 507 U.S. 725, 733 (1993); see People v. Lopez, 129
P.3d 1061, 1065 (Colo. App. 2005). Waiver is the “intentional

  relinquishment or abandonment of a known right,” while “forfeiture

  is the failure to make the timely assertion of a right.” Olano, 507
U.S. at 733 (citation omitted); see also People v. Rediger, 2018 CO
32, ¶¶ 39-40.

¶ 29   Although the judge and counsel were clearly aware the judge’s

  spouse was in the venire and a member of the selected jury panel,

                                    12
  we conclude that Richardson did not timely and properly alert the

  trial court that he objected to the judge’s spouse serving on the

  jury. Before voir dire, the judge said, “Be nice to Juror 25. My

  dinner is on the line.” During voir dire, the prosecutor spoke to the

  judge’s spouse, Juror 25, but neither party voiced a problem with

  her serving or otherwise challenged her. When the parties were

  exercising their peremptory challenges, the judge said, “[Juror 25]?

  We have the defendant’s fifth peremptory challenge to the panel. I

  need you to make a call.” In response, the defense excused a

  different juror, thus forgoing his opportunity to remove Juror 25.

¶ 30   After the jury was sworn and dismissed for a break, the

  following dialogue occurred:

            [Judge]: Quite frankly, I don’t know that I’ve
            ever heard of a sitting judge having a spouse
            or family member on the jury. There’s nothing
            wrong with it. I think she’ll be a fine juror. I
            have not spoken to her about this case.

            [Defense Counsel]: I think we’re both afraid to
            challenge her.

            [Judge]: That wasn’t a stupid idea. Thank you.
            I appreciate it.

            [Defense Counsel]: Thank you.



                                    13
  While defense counsel indicated — after the jury was sworn — that

  he was afraid to directly challenge the judge’s wife, counsel did not

  sufficiently raise a timely objection.

¶ 31   Whether a defendant is entitled to a jury free of the presiding

  judge’s spouse is a novel question in Colorado. And, it is unclear if

  that is a right that a defendant or his counsel can affirmatively

  waive. Crim. P. 24(b)(2) (providing that, generally, the parties waive

  all matters relating to the qualification and competency of

  prospective jurors by not raising the issues prior to the jury being

  sworn in, but exceptions may apply); see Olano, 507 U.S. at 733;

  Stackhouse, ¶ 15 (“[O]nly a select few rights are so important as to

  require knowing, voluntary, and intelligent waiver to be personally

  executed by the defendant.”); cf. People v. Bowens, 943 N.E.2d
1249, 1258 (Ill. App. Ct. 2011) (“These circumstances compel the

  conclusion that defendant’s decision not to peremptorily remove

  [the judge’s spouse] was an affirmative acquiescence to [the

  spouse’s] jury service, which thereby constitutes a waiver of this

  issue on appeal.”). Even assuming error, because Richardson failed

  to make a timely objection, we conclude he at least forfeited the

  right. See Olano, 507 U.S. at 733; see also Weaver v.

                                     14
  Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1912-13 (2017)

  (deciding that constitutional error, even a structural error, can be

  forfeited and waived).

¶ 32   Forfeited errors can be reviewed on appeal for plain error. See

  Rediger, ¶ 40; see also Stackhouse, ¶ 27 (Márquez, J., dissenting)

  (“Yet, if a legal rule is violated during trial, ‘and if the defendant did

  not waive the rule, then there has been an “error” . . . despite the

  absence of a timely objection.’” (quoting Olano, 507 U.S. at 733-34)).

                           B.   Standard of Review

¶ 33   Before addressing the merits of Richardson’s argument, the

  first question is whether this was structural error requiring

  automatic reversal or plain error. While it may have been preferable

  for the trial judge to excuse his spouse from jury service or to

  recuse himself, because counsel chose not to challenge her or

  otherwise seek relief, we cannot say — based on this record — that

  either decision constitutes structural error. Given Richardson’s

  failure to point to prejudice resulting from the spouse’s jury service,

  we conclude that the judge’s conduct here did not amount to plain

  error.



                                      15
                          1.    Structural Error

¶ 34   Structural errors require reversal, regardless of whether the

  error affected the judgment of conviction. Hagos v. People, 2012 CO
63, ¶ 10. Examples of these errors in Colorado include “complete

  deprivation of counsel, trial before a biased judge, unlawful

  exclusion of members of the defendant’s race from a grand jury,

  denial of the right to self-representation, and denial of the right to a

  public trial.” Id. None of these errors are at issue here.

¶ 35   An error is structural when it affects the framework of the trial

  rather than being an error in the trial process. Weaver, 582 U.S. at

  ___, 137 S. Ct. at 1907 (concluding that prejudice is not presumed

  where a defendant first claims a violation of his right to a public

  trial in an ineffective assistance of counsel claim). The Supreme

  Court has identified three broad rationales for what constitutes a

  structural error: (1) the right “is not designed to protect the

  defendant from erroneous conviction but instead protects some

  other interest”; (2) the error’s effects are too hard to measure; and

  (3) “the error always results in fundamental unfairness.” Id. at ___,

  137 S. Ct. at 1908.



                                     16
                 a.   Right Protects Some Other Interest

¶ 36   The first rationale does not appear to apply here because,

  contrary to the partial dissent’s assertion, there is apparently no

  widely recognized interest in having a jury free of a presiding judge’s

  spouse. Compare People v. Hartson, 553 N.Y.S.2d 537, 538-39 (N.Y.

  App. Div. 1990) (holding that the trial judge’s wife serving as a juror

  required automatic reversal, even though the defendant did not

  raise a timely objection and there was no evidence of actual

  prejudice), with State v. Sellhausen, 809 N.W.2d 14, 28 (Wis. 2012)

  (Ziegler, J., concurring) (asserting that a presiding judge’s

  immediate family member serving as a juror is not “per se

  objectively biased”). Having a presiding judge’s spouse on the jury

  does not in and of itself create partiality. See Hartson, 553 N.Y.S.2d

  at 538-39; Sellhausen, 809 N.W.2d at 28; see also United States v.

  Tejeda, 481 F.3d 44, 50-52 (1st Cir. 2007) (recognizing that neither

  juror bias nor juror misconduct is structural error, but attorney or

  judicial bias is); Carratelli v. State, 961 So. 2d 312, 325-26 (Fla.

  2007) (inquiring into whether an actually biased juror served on the

  jury); People v. Miller, 759 N.W.2d 850, 855-56 (Mich. 2008)

  (concluding it was not structural error for a convicted felon to serve

                                     17
  as a juror and was harmless error absent a showing that the juror

  was not impartial). But see Franklin v. Anderson, 434 F.3d 412,

  428 (6th Cir. 2006) (where counsel’s ineffectiveness resulted in

  seating a biased juror, prejudice was presumed).

                   b.    Effects Too Hard to Measure

¶ 37   The second rationale has been applied in very limited

  circumstances, notably, when the defendant is denied the right to

  select his own counsel. See Weaver, 582 U.S. at ___, 137 S. Ct. at

  1908. This sort of error must pervade the entirety of the

  proceedings. State v. Travis, 813 N.W.2d 702, 706-08 (Wis. Ct.

  App. 2012) (holding structural error existed where the prosecution

  mistakenly told the court that there was a five-year mandatory

  minimum prison sentence for the applicable charges). Here,

  Richardson does not assert that the trial was conducted in a

  different manner than it otherwise would have been had the judge’s

  spouse not been on the jury. Cf. id. at 708 (considering situation

  where the error — misstating the law — affected the charging, plea

  negotiations, discussions with counsel, plea hearing, and

  sentencing). Counsel did not challenge the judge’s spouse during

  voir dire, so the trial was not colored by circumstances suggesting

                                   18
Richardson was unable to select the jury he wanted. See Weaver,

582 U.S. at ___, 137 S. Ct. at 1913 (noting that the defendant’s trial

was not fundamentally unfair where his mother and her minister

were excluded from the courtroom during part of jury selection

because the trial was not conducted in a secret or remote place).

Defense counsel advocated zealously throughout trial on

Richardson’s behalf, undermining any argument that counsel was

afraid of the judge or uncomfortable conducting a trial in the

presence of the judge’s spouse. Contra Davis v. Ayala, 576 U.S. ___,

___, 135 S. Ct. 2187, 2213 (2015) (Sotomayor, J., dissenting)

(asserting that because the record lacked material facts as to what

defense counsel would have asserted had he been present at an ex

parte Batson hearing, the Court was left to speculate on what the

trial court considered and thus counsel’s absence constituted

reversible error). Contrary to the partial dissent’s assertion, the

question is not whether the jurors were influenced by the judge’s

wife. The inquiry is, if they deferred to her, did that deference lead

to an actual bias against Richardson, and the record does not

reveal one. Indeed, the jury returned a mixed verdict, part of which

favored Richardson. Thus, we are not convinced that the claimed

                                  19
  error here so pervaded the trial that its effects became impossible to

  measure.

              c.   Error Resulting in Fundamental Unfairness

¶ 38   The third rationale has been applied where an indigent

  defendant was denied an attorney or the trial judge failed to give a

  reasonable doubt instruction. See Weaver, 582 U.S. at ___, 137 S.

  Ct. at 1908. The United States Supreme Court explained that an

  error could be structural “even if the error does not lead to

  fundamental unfairness in every case.” Id. But, the error must still

  be one that “infect[s] the entire trial process and necessarily

  render[s] a trial fundamentally unfair.” People v. Novotny, 2014 CO
18, ¶ 21.

¶ 39   Here, we are not convinced that the judge’s spouse being on

  the jury — where the defense failed to contemporaneously object to

  her presence and points to no objective record evidence of prejudice

  — rendered the trial fundamentally unfair. Richardson’s ability to

  shape the jury was not impeded and none of the statutory rules

  dictating qualifications for jury service were broken. See

  § 13-71-105, C.R.S. 2017; Novotny, ¶ 7. But see C.J.C. 1.2 (“A

  judge shall act at all times in a manner that promotes public

                                    20
confidence in the independence, integrity, and impartiality of the

judiciary, and shall avoid impropriety and the appearance of

impropriety.”) (emphasis added). Significantly, there were no

indications of bias by Juror 25 for or against Richardson. See, e.g.,

People v. Maestas, 2014 COA 139M, ¶ 14 (holding that jurors who

said they could not afford the defendant a presumption of

innocence should have been removed for cause). While Juror 25’s

questionnaire indicated that she might be distracted because the

judge was her husband, she stated that there was no reason she

could not be fair if she was selected for the jury. In fact, she had

previously served on a jury. Thus, contrary to the partial dissent’s

position, Juror 25 indicated she was willing to render a fair and

impartial verdict. And none of the attorneys challenged the trial

judge’s statement that he had not discussed the case with her, and

would not do so. But, in allowing his spouse to remain on the jury,

the presiding judge created a situation where he later might have

been called to assess her fairness, if either party had challenged

her. See, e.g., City of New York v. Exxon Corp., 683 F. Supp. 70, 72

(S.D.N.Y. 1988) (“Under certain circumstances, a judge’s

relationship with a prospective witness is a proper basis for recusal.

                                  21
  For example, in United States v. Ferguson, 550 F. Supp. 1256

  (S.D.N.Y. 1982), . . . where the credibility of a former law clerk was

  ‘a vital issue’ in the case[,] . . . the judge’s impartiality might

  reasonably have been questioned had he presided over the trial.”).

¶ 40   We recognize that the “class of error to which bright-line rules

  of reversal” apply has greatly narrowed. Novotny, ¶ 21; see Weaver,

  582 U.S. at ___, 137 S. Ct. at 1909. Further, as a court of error

  correction, it is not our prerogative to declare new classes of

  structural errors as the partial dissent attempts to do. Because

  Richardson cannot point to any prejudice resulting from the judge’s

  spouse serving on the jury, we are unable to conclude, based on

  this record, that this presiding judge’s spouse’s presence on the

  jury rose to the level of structural error. See Weaver, 582 U.S. at

  ___, 137 S. Ct. at 1910 (refusing to review error implicating the right

  to a public trial for structural error where the defendant failed to

  preserve the issue on direct review); see also Bowens, 943 N.E.2d at

  1259 (holding that because the defendant failed to assert actual

  bias, there was no error in the judge’s spouse sitting on the jury

  based merely on the appearance of bias).



                                      22
¶ 41   The partial dissent appears to conclude that the judge should

  have, sua sponte, recused himself or dismissed his spouse when he

  realized she was in the venire. He did not act sua sponte, and

  counsel did not object. Thus, our proper inquiry here, indeed our

  only inquiry, is whether the spouse’s presence on the jury so

  undermined the fundamental fairness of the trial that it cast doubt

  on the reliability of the judgment of conviction. See Bowens, 943
N.E.2d at 1259 (“On this record, we decline to address whether jury

  service by a trial judge’s spouse in a case in which (1) that judge

  presides and (2) defendant has not acquiesced in that service, might

  constitute per se reversible trial error.”). A doubt on the reliability

  of the judgment of conviction would have to stem from actual bias

  by the judge directed toward the parties and not toward a juror,

  which is the partial dissent’s main focus. The partial dissent is

  prematurely anticipating the next case, when an objection is lodged

  and the judge is called upon to decide his spouse’s impartiality.

  That is not what happened here, and, as discussed below,

  Richardson fails to allege any actual prejudice.

¶ 42   Therefore, we review for plain error.



                                     23
                               2.     Plain Error

¶ 43   “Plain error is obvious and substantial.” Hagos, ¶ 14. We

  reverse under the plain error standard to correct “particularly

  egregious errors,” id. (citation omitted), that “so undermined the

  fundamental fairness of the trial itself so as to cast serious doubt

  on the reliability of the judgment of conviction,” id. (citation

  omitted). Richardson has not cited — and we have not found — a

  Colorado statute or case that makes it clear, let alone obvious, that

  it is error for a judge’s spouse to serve on a jury in which the judge

  presides. Nor does the record demonstrate that the jury service of

  the judge’s wife resulted in a fundamentally unfair trial or caused

  serious doubt about the reliability of the judgment of conviction.

                          C.        Law and Analysis

¶ 44   There are specific circumstances under which a court must

  sustain a challenge to a juror for cause. § 16-10-103, C.R.S. 2017;

  Crim. P. 24(b)(1). A marital relationship between the judge and a

  juror is not included in these circumstances. Richardson argues

  that we should interpret section 16-10-103(1)(b)’s language,

  “[r]elationship within the third degree, by blood, adoption, or

  marriage, to a defendant or to any attorney of record or attorney

                                        24
engaged in the trial of the case,” to include a circumstance where

the judge’s spouse is on the jury because the judge is an attorney

involved in the case.1 We are not convinced. Considering the

statute as a whole and giving the word “attorney” its plain and

ordinary meaning in context, it is apparent that it refers to

attorneys who represent or have represented the parties and

advocated on their behalf. Moreover, an attorney is defined as

“[s]omeone who practices law,” Black’s Law Dictionary 153 (10th ed.

2014), and a judge is prohibited from engaging in the practice of

law, C.J.C. 3.10. Thus, the judge’s relationship to his wife does not

contravene the plain meaning of the statute. Nonetheless, even

assuming the trial court erred, we cannot automatically reverse


1 The legislature or our supreme court, not a division of this court,
would be the proper body to amend the statutes or rules dictating
juror qualification or the rules requiring judicial recusal. Colo.
Const. art. VI, § 21 (“The supreme court shall make and promulgate
rules governing the administration of all courts and shall make and
promulgate rules governing practice and procedure in civil and
criminal cases.”); see, e.g., People v. Miller, 759 N.W.2d 850, 855-56
(Mich. 2008) (“[T]he right to a jury free of convicted felons is granted
by statute.”); see also Raymond J. McKoski, Judicial Discipline and
the Appearance of Impropriety: What the Public Sees is What the
Judge Gets, 94 Minn. L. Rev. 1914, 1960 (2010) (“But [the decision
that a judge’s spouse should not serve as a juror in a case presided
over by the judge] is a policy question properly left to those charged
with writing a judicial code.”).
                                  25
  without a showing that a jury was biased with regard to the parties.

  Weaver, 582 U.S. at ___, 137 S. Ct. at 1912-13; Olano, 507 U.S. at

  733.

¶ 45     Richardson also argues that the judge should have sua sponte

  removed his spouse from the jury — or recused himself from the

  case — because judges must “act at all times in a manner that

  promotes public confidence in the independence, integrity, and

  impartiality of the judiciary, and shall avoid impropriety and the

  appearance of impropriety.” C.J.C. 1.2. True, the judicial code

  creates high standards and high expectations for judges. However,

  Richardson’s contention is that having the judge’s wife on the jury

  affected the fairness of the jury, not the independence, integrity, or

  impartiality of the judge. Nonetheless, we understand Richardson’s

  position. Making remarks during trial that highlighted his

  relationship to this juror — such as “I said no to my wife” in

  response to a question from Juror 25 about witness testimony;

  “[w]hat are we having for dinner”; “[w]hat am I getting tonight? . . .

  I’m getting chicken again”; and “[y]ou forced [my wife] to spend

  more time with me[,] which is worse” — affected the solemnity of the

  proceedings and were ill-advised.

                                    26
¶ 46   Counsel’s comment that the attorneys were afraid to challenge

  the judge’s spouse and the judge’s response, “That wasn’t a stupid

  idea,” were made when the jury was not present, so speculation

  that the jury might have given greater consideration to her opinions

  are just that — speculation. See United States v. Poindexter, 942
F.2d 354, 360 (6th Cir. 1991) (noting the significance of the jury’s

  presence in determining whether a judge’s comment unfairly

  prejudiced the defendant); see also Ayala, 576 U.S. at ___, 135 S.

  Ct. at 2208 (holding that exclusion of the defendant’s attorney from

  an ex parte Batson hearing constituted harmless error where the

  record provided nothing more than speculation about what defense

  counsel might have said had he been present at the Batson

  hearing).

¶ 47   Although it would have been prudent for the judge to excuse

  his wife — or to recuse himself as presiding judge — we cannot say

  that his misjudgment was so egregious that it requires reversal

  under the plain error standard. As we already concluded, the

  evidence was sufficient to support Richardson’s conviction; and

  Richardson failed to show how this juror’s service calls the

  reliability of the judgment of conviction into question. Hagos, ¶ 14;

                                    27
  Sprouse, 983 P.2d at 777 (Evidence is sufficient where it “support[s]

  a finding of the accused’s guilt beyond a reasonable doubt.”). The

  judge stated he had not discussed the case with his wife and he

  would instruct their son not to discuss the case at home. The

  record reflects no challenge to these statements, no suggestion of

  juror bias, and no evidence of prejudice to Richardson. Based on

  this record, we must conclude that the judge’s spouse’s service did

  not “so undermine the fundamental fairness” of Richardson’s trial

  that reversal is warranted. See Hagos, ¶ 14.

                         IV.   Batson Challenge

¶ 48   Richardson argues that the trial judge incorrectly denied his

  Batson challenge as untimely. We disagree.

¶ 49   We agree with the People that Richardson failed to preserve his

  Batson challenge.

¶ 50   During voir dire, the prosecution used its fifth and sixth

  peremptory challenges on the two remaining African Americans in

  the venire. The jury was immediately sworn in and excused for a

  break. Defense counsel then stated that he might make a motion

  but first wanted to talk to the prosecutor about the final two

  peremptory challenges. The court responded, “If this is a Batson

                                    28
  challenge, it’s far too late to do that. . . . That’s a challenge that has

  to be made while we have those people here.”

¶ 51   Later, defense counsel attempted to renew the Batson

  challenge. The court again responded that the challenge was not

  proper because (1) it had not been made contemporaneously and (2)

  the appropriate remedy of disallowing the challenged peremptory

  strike was no longer available as the venire had been dismissed.

¶ 52   “[A] Batson objection must be made before the venire is

  dismissed and the trial begins.” People v. Mendoza, 876 P.2d 98,

  102 (Colo. App. 1994). Here, defense counsel waited until after the

  venire was dismissed to make the Batson objection. The trial court

  was thus correct in holding that Richardson’s Batson objection was

  untimely. See id.

                              V.    Diagrams

¶ 53   Richardson next argues that three hand-drawn diagrams,

  entered as Exhibits 45, 46, and 47, were not fair and accurate

  representations of the alleged crime scene and thus were not

  admissible as demonstrative evidence. He also argues that the

  court violated his constitutional right to confrontation when it



                                     29
  limited questioning regarding the alleged inaccuracies of the

  exhibits. We disagree.

             A.    Additional Background and Preservation

¶ 54   The prosecution introduced the three diagrams during the

  testimony of various police officers and investigators to help the

  jury understand the basement’s layout.




                                Exhibit 45




                                    30
                              Exhibit 46




                              Exhibit 47

¶ 55   Exhibit 45 was first introduced through an investigator’s

  testimony. Defense counsel objected on the basis that the diagram
                                  31
  was not drawn to scale. The court overruled the objection, stating,

  “I’m going to allow it with the understanding that it’s not drawn to

  scale. I think the jury has the right to get an idea of what the

  basement looked like even if it isn’t a drawing that’s to scale.”

¶ 56   Defense counsel objected on similar grounds to the admission

  of Exhibits 46 and 47. The court disagreed, noting that even if the

  three diagrams contained inconsistencies, “It’s not unusual to have

  conflicting evidence. The [p]eople who resolve those conflicts [are]

  the jury.”

                    B.   Standard of Review and Law

¶ 57   The admission of demonstrative evidence is within the trial

  court’s discretion. People v. Richardson, 58 P.3d 1039, 1045 (Colo.

  App. 2002). An abuse of that discretion occurs only when the trial

  court’s ruling is manifestly arbitrary, unreasonable, or unfair.

  People v. Rath, 44 P.3d 1033, 1043 (Colo. 2002).

¶ 58   Demonstrative evidence must constitute a “fair and accurate

  representation.” People v. Brown, 313 P.3d 608, 614 n.3 (Colo. App.

  2011); see Richardson, 58 P.3d at 1045 (“[D]emonstrative or

  illustrative evidence must be shown to be reasonably accurate and

  correct[.]”). Every detail of the evidence does not have to be exact,

                                    32
  “but the important elements must be identical or very similar” to

  the represented scene. People v. Douglas, 2016 COA 59, ¶ 45

  (citation omitted). “It is not necessary that the witness whose

  testimony is illustrated [by the demonstrative exhibit] has

  personally prepared the evidence.” Richardson, 58 P.3d at 1045-46.

  As long as the evidence fairly and accurately portrays the

  proponent’s version of events, the court is not required to exclude

  the evidence if it is inconsistent with evidence or testimony the

  opposing party presents. Douglas, ¶ 45.

                              C.   Analysis

¶ 59   Here, the challenged exhibits are a fair and accurate

  representation of the alleged crime scene. None of the witnesses

  testified that the diagrams were exact replicas of the basement;

  rather, they testified that they were rough drawings created from

  memory introduced to help the jury understand the basement’s

  layout. The jury could reasonably understand that slight variations

  among the diagrams — specifically the exact location of the water

  heater and furnace — might vary in drawings not drawn to scale

  and created from memory. See People v. Wilson, 2014 COA 114,

  ¶ 67 (“It is not expected that jurors should leave their common

                                    33
  sense and cognitive functions at the door . . . . Nor is it expected

  that jurors should not apply their own knowledge, experience, and

  perceptions acquired in the everyday affairs of life to reach a

  verdict.”) (citation omitted). And, the jury could find the exhibits

  useful in understanding what happened in the basement.

¶ 60   That witnesses whose testimony was illustrated by the

  diagrams did not prepare the exhibits is also immaterial. See

  Richardson, 58 P.3d at 1045-46. None of the discrepancies in the

  diagrams Richardson highlights is so grave that they could have

  seriously misled the jury because the witnesses’ testimony on the

  basement’s layout was consistent, and the testimony and three

  diagrams were consistent with corresponding photographic evidence

  of the basement. See People v. Cardenas, 42 Colo. App. 61, 65, 592
P.2d 1348, 1352 (1979) (“The question of what constitutes a

  permissible variation depends upon whether it tends to confuse or

  mislead the jury.”); see also People v. Stewart, 2017 COA 99, ¶ 67

  (stating that discrepancies between experimental evidence created

  for trial and actual conditions at the time of the crime went to the

  evidence’s weight, not its admissibility).



                                     34
¶ 61   Finally, the trial court did not violate Richardson’s

  confrontation right. The judge did not unreasonably limit defense

  counsel’s questions on the accuracy of the diagrams where counsel

  had ample opportunity to highlight these purported inaccuracies

  during voir dire and on cross-examination. Kinney v. People, 187
P.3d 548, 559 (Colo. 2008) (“[T]he scope and duration of

  cross-examination [are] controlled by the trial court, and judges

  have wide latitude under the Confrontation Clause to impose

  reasonable limits on cross-examination because of concerns about

  harassment, prejudice, repetition, or marginal relevance.”). Thus,

  the judge was within his discretion to limit repetitive questioning on

  the fact that the diagrams were not to scale.

                         VI.   Expert Testimony

¶ 62   The prosecutor called a crime scene investigator (CSI) to testify

  — based on her training and experience — on the trajectory of

  bullets, the use and placement of trajectory rods, whether certain

  holes and marks discovered at the alleged crime scene were made

  by bullets, and where and how bullets and shell casings land.




                                    35
¶ 63   Richardson argues that the trial court reversibly erred in

  allowing the CSI to testify as an expert without being qualified as

  such. We disagree.

                A.   Preservation and Standard of Review

¶ 64   The parties disagree regarding whether Richardson preserved

  this issue. “[W]hen an opponent acts contrary to a pretrial order, a

  party must contemporaneously object to preserve an appellate

  argument that the court should have prohibited the action.” People

  v. Dinapoli, 2015 COA 9, ¶ 24. But see Camp Bird Colo., Inc. v. Bd.

  of Cty. Comm’rs, 215 P.3d 1277, 1289-90 (Colo. App. 2009) (“Once

  the trial court makes definitive rulings either at or before trial, the

  objecting party need not renew the objection contemporaneously

  during trial to preserve a claim of error on appeal.”).

¶ 65   At a pretrial hearing, the court granted defense counsel’s

  request that the CSI be designated as an expert witness. The court

  stated, “Well, the things that she spoke about are clearly things that

  a normal lay person would not know so they cannot be discussed

  by a lay witness.” When the prosecution submitted its endorsed

  witnesses, it did not designate the CSI as an expert. At trial, the

  prosecution did not qualify the CSI as an expert. But, defense

                                     36
  counsel did not contemporaneously object to her trial testimony or

  otherwise alert the court to its pretrial ruling. See Dinapoli, ¶ 22.

¶ 66   We review unpreserved claims for plain error, and we will

  reverse only if an error was obvious and substantial. Hagos, ¶ 14.

  “Obvious” means the error was so clear cut that the trial judge

  should have been able to avoid it even without the benefit of an

  objection. People v. Pollard, 2013 COA 31M, ¶ 39. “Substantial”

  means the error was so serious that it undermined the fundamental

  fairness of the trial “so as to cast serious doubt on the reliability of

  the judgment of conviction.” Hagos, ¶ 14 (citation omitted).

                               B.    Analysis

¶ 67   Even if the error was obvious, Richardson fails to show that it

  was substantial. Thus, we conclude the court did not plainly err in

  allowing the CSI to testify, absent a contemporaneous objection, as

  a lay witness.

¶ 68   The CSI’s testimony was based primarily on her observations

  of the alleged crime scene — not on her technical knowledge. Her

  observations were consistent with other witnesses’ testimony, and

  defense counsel had ample opportunity to challenge her on

  cross-examination. See People v. Caldwell, 43 P.3d 663, 667 (Colo.

                                     37
Ohio App. 2001) (The trial court did not err in admitting a lay witness’

  testimony on ballistics based on the witness’ observations because

  “[s]uch observations could just as easily have been made by the

  jury from the photographs. No special expertise is required to look

  at the hole made by the bullet and realize that it followed a

  straight-line path.”).

¶ 69   The essence of the CSI’s testimony was that, based on the

  appearance of a hole in the insulation, it seemed to have been

  punctured by a projectile coming out of the crawl space. She also

  testified that she did not test the hole for gunshot residue and

  admitted on cross-examination that she could not say with

  certainty that a mark on the basement’s west wall was made by a

  bullet. See Davis v. People, 2013 CO 57, ¶ 18 (affirming that a

  detective’s testimony on interviewee credibility was admissible

  where all three interviewees were subject to cross-examination,

  thus providing the jury an opportunity to judge the witnesses’

  credibility). While the CSI was the only witness who testified on the

  possible trajectory of the bullet, other witnesses testified on the

  bullet being fired, and another expert testified that the gun

  recovered from the crawl space was functional. Thus, we cannot

                                    38
  say the CSI’s testimony, without her being qualified as an expert,

  created an error that was so substantial that it undermined the

  fundamental fairness of the trial. See Hagos, ¶ 14.

                            VII. Conclusion

¶ 70   While it would have been preferable for the judge to excuse his

  spouse or to recuse himself from the case, reversal here is not

  warranted. Because Richardson’s other arguments fail, we affirm.

       JUDGE CARPARELLI specially concurs.

       JUDGE FURMAN concurs in part and dissents in part.




                                   39
       JUDGE CARPARELLI, specially concurring.

¶ 71   I concur in the majority opinion but write separately to further

  discuss the issues addressed in the partially dissenting opinion.

                          I.    Structural Error

¶ 72   The partial dissent refers to the three rationales for structural

  error that the United States Supreme Court identified in Weaver v.

  Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1903 (2017), but

  its analysis applies the second and third rationales beyond the

  Court’s explanation of those rationales. In Weaver, the Supreme

  Court stated that structural error “affect[s] the framework within

  which the trial proceeds” and “def[ies] analysis by harmless error

  standards.” Id. at ___, 137 S. Ct. at 1907-08 (quoting Arizona v.

  Fulminante, 499 U.S. 279, 309, 310 (1991)).

¶ 73   With regard to the second Weaver rationale — errors too hard

  to measure — the Court cited the denial of a defendant’s right to

  select his or her own attorney as an example of circumstances in

  which “the precise ‘effect of the violation cannot be ascertained,’” id.

  at ___, 137 S. Ct. at 1908 (quoting United States v. Gonzalez-Lopez,

  548 U.S. 140, 149 n.4 (2006)), it would be “almost impossible to

  show that the error was ‘harmless beyond a reasonable doubt,’

                                     40
  [and] the efficiency costs of letting the government try to make the

  showing are unjustified,” id. (citation omitted). When a defendant is

  denied this right to select counsel, he is denied the benefit of his

  preferred counsel’s knowledge, skills, experience, and tactics.

  Because the harm is in the manner in which the entire defense case

  was tried, the harm cannot be measured by evaluating the evidence

  and the outcome of the trial and determining “with fair assurance

  that, in light of the entire record of the trial, the error did not

  substantially influence the verdict or impair the fairness of the

  trial.” People v. Stewart, 55 P.3d 107, 124 (Colo. 2002) (quoting

  People v. Gaffney, 769 P.2d 1081, 1088 (Colo. 1989)).

¶ 74   With regard to the third Weaver rationale — errors that always

  result in fundamental unfairness — the Court gave two examples:

  denying counsel to an indigent defendant and failing to give a

  reasonable doubt instruction. As to these, the Court again noted

  that it “would be futile for the government to try to show

  harmlessness.” Weaver, 582 U.S. at ___, 137 S. Ct. at 1908. With

  regard to the denial of counsel, the defendant is also denied the

  benefit of an attorney’s knowledge, skills, experience, and tactics,

  and the harm cannot be measured by reviewing the evidence and

                                      41
  the outcome. Proof beyond a reasonable doubt is fundamental to

  the determination of whether a defendant is guilty or not guilty.

  Failure to give a reasonable doubt instruction renders the jury’s

  verdict and the outcome of the trial invalid. Harm cannot be

  determined by appellate review of the evidence.

¶ 75   Here, the effect of the judge’s wife’s service on the jury can be

  ascertained based on a review of the evidence and is susceptible of

  constitutional harmless error and plain error review. Therefore, I

  conclude that these two rationales do not support application of

  structural error.

                            II.   Preservation

¶ 76   If, as the partial dissent argues, the asserted error was

  preserved, we would not treat it as structural error, but, instead,

  review it for harmless error or, perhaps, constitutional harmless

  error. Here, however, the asserted error was not preserved.

¶ 77   Preservation requires more than a court’s awareness of an

  issue and an opportunity to rule on it sua sponte. The dissent cites

  a criminal case, People v. Abu-Nantambu-El, 2017 COA 154, that

  relies on a civil case, Berra v. Springer & Steinberg, P.C., 251 P.3d
567, 570 (Colo. App. 2010), for the premise that a court’s

                                    42
  awareness and opportunity to rule are sufficient to preserve an

  issue. In Abu-Nantambu-El, the juror was statutorily disqualified to

  serve. Defense counsel challenged the juror for cause and stated a

  statutory basis for the juror’s disqualification, but did not refer the

  court to the statute itself. The division rejected the People’s

  argument that defendant’s failure to cite the statute constituted a

  waiver. In this context, the division said the court had enough

  information to understand the challenge. Those are not the facts

  here.

¶ 78      Here, the record demonstrates that defendant was aware of

  the issue and decided to accept the juror. In such circumstances,

  courts should not permit a defendant to “intentionally withhold an

  objection to a constitutional deficiency, on appeal argue that the

  error was not harmless beyond a reasonable doubt, and thus,

  unfairly manipulate the judicial process.” People v. Petschow, 119
P.3d 495, 499 (Colo. App. 2004); see United States v. Stewart, 256
F.3d 231, 239 (4th Cir. 2001).

                III.   Whether Defense Counsel Was “Chilled”

¶ 79      As quoted in the partial dissent, there was a colloquy in which

  defense counsel said, “I think we’re both afraid to challenge [the

                                      43
  judge’s wife].” This statement is not sufficient to support any

  conclusions about defense counsel’s thinking and preferences

  about whether having the judge’s spouse on the jury would be good

  or bad for his client. Moreover, from the cold record, it is

  impossible to determine whether defense counsel was engaging in

  playful banter or wanted the court to know that he and the

  prosecutor were both too timid to exercise a peremptory challenge.

  As to the former, the judge’s reply that it was not a stupid idea

  suggests playful banter. As to the latter, I cannot conclude that the

  defense counsel was forthrightly telling the judge that he and

  opposing counsel were afraid that the judge would not be fair to

  them if they challenged his wife.

                             IV.   Plain Error

¶ 80   Thus, the issue here is whether it was obvious and substantial

  error for the judge to defer to the parties’ counsel about whether his

  wife should sit as a juror, and, if so, whether that error so

  undermined the fundamental fairness of the trial so as to cast

  serious doubt on the reliability of the judgment of conviction.

¶ 81   The evidence as recounted in Part II.A of the majority opinion

  demonstrates that the evidence of guilt regarding the offenses of

                                      44
  which defendant was convicted was strong. In addition, the jury,

  including the judge’s wife, found defendant not guilty of one of the

  charges.

¶ 82   For these reasons and those stated in the majority opinion, I

  conclude that the presence of the judge’s wife on the jury did not

  undermine the fundamental fairness of the trial and does not cast

  serious doubt on the reliability of the judgment of conviction.




                                    45
       JUDGE FURMAN, concurring in part and dissenting in part.

¶ 83   The judge permitted his wife to sit on Richardson’s jury, over

  which he presided. In my view, this was error because it resulted in

  the judge

           not affording Richardson’s counsel the freedom to

              challenge either the judge’s wife or the judge about his

              wife — as the record reveals;

           being unable to impartially assess all potential jurors for

              their fitness to serve on Richardson’s jury;

           according his wife special treatment during jury selection

              and throughout trial; and

           making trifling comments to and about his wife in a case

              involving serious criminal accusations.

¶ 84   Because I presume the judge was biased toward his wife, and

  this created both an appearance of impropriety and improperly

  affected the structure of the trial itself, I would reverse Richardson’s

  convictions. I therefore dissent from Part III of the majority opinion

  finding no error in the judge’s wife serving as a juror. I agree with

  the majority that the evidence is legally sufficient based on the

  existing record and concur in that part of the majority opinion.
                                     46
  Because I would reverse based on the judge’s presumed bias, I

  would not address the other issues.

                     I.    The Judge and Juror 25

¶ 85   The judge’s overt references to his relationship with his wife

  (Juror 25) began when the proceeding to select the jury started.

¶ 86   At the beginning of voir dire, the judge declared to the

  courtroom, “Be nice to Juror 25. My dinner is on the line.”

¶ 87   On her jury questionnaire, in response to the question

  whether “there is any reason you believe you could not be a fair

  juror in a criminal case,” Juror 25 wrote, “I don’t know.” She

  explained, “[The] Judge . . . is my husband — I might be distracted.”

¶ 88   During voir dire, the prosecutor asked Juror 25, “[The] Judge .

  . . is your husband?” Juror 25 confirmed, in front of the members

  of the venire, to which the judge said, “Lucky you.”

¶ 89   After both parties had finished exercising their peremptory

  challenges, and the jury was empaneled, the judge and counsel had

  the following exchange outside of the jury’s presence:

            THE COURT: Quite frankly, I don’t know that
            I’ve ever heard of a sitting judge having a
            spouse or family member on the jury. There’s
            nothing wrong with it. I think she’ll be a fine


                                   47
             juror. I have not spoken to her about this
             case. . . .

             [DEFENSE COUNSEL]: I think we’re both
             afraid to challenge her.

             THE COURT: That wasn’t a stupid idea.
             Thank you. I appreciate it.

  (Emphasis added.)

¶ 90   Throughout the trial and in front of the jury, the judge made

  comments toward and about his wife. At least twice on the record,

  the judge asked Juror 25 what they were “having for dinner.” The

  following dialogue took place before dismissing the jury on the third

  day of trial:

             THE COURT: What am I getting tonight? We’ll
             get the teriyaki.

             JUROR [25]: Chicken.

             THE COURT: I’m getting chicken again? Oh
             God.

¶ 91   Before deliberation — in the beginning of the defense’s closing

  argument and in front of the jury — the following exchange took

  place:

             [DEFENSE COUNSEL]: [This trial has] taken
             you away from your families and children. It’s
             taken you away from your spouses. Not
             everyone has been taken away.


                                    48
             JUROR [25]: I’ve spent more time with him this
             week than usual.

             THE COURT: You forced her to spend more
             time with me which is worse.

             [DEFENSE COUNSEL]: That is unique in
             jurisprudence in Colorado.

¶ 92   Both the judge and defense counsel pointed out the

  uniqueness of this situation. Indeed, neither the United States

  Supreme Court nor our supreme court has addressed whether it is

  error for a judge to permit his or her spouse to serve on a jury over

  which he or she presides. Few courts have.

                 II.   My Disagreement with the Majority

¶ 93   I respectfully disagree with the majority’s plain error analysis.

  I will first discuss why it is error for a judge to permit his or her

  spouse to serve on the jury over which he or she presides. I will

  then discuss my disagreement with the majority over whether this

  issue was preserved. After concluding the error was preserved, I

  will then turn to a discussion about the error’s impact on the trial

  — premised both on the critical role that trial court judges play in

  ensuring that defendants in criminal cases receive a fair jury trial

  and on the impact on a fair trial when a judge permits his or her

  spouse to sit on a jury over which he or she presides. I will
                                     49
  conclude with a discussion of why I believe the consequence of such

  an error both creates an appearance of impropriety and improperly

  affects the structure of the trial itself.

                                A.   The Error

¶ 94      Several courts have concluded that it is error for a trial judge

  to permit a member of his or her immediate family to serve on a

  jury.

¶ 95      In State v. Tody, 764 N.W.2d 737 (Wis. 2009), abrogated by

  State v. Sellhausen, 809 N.W.2d 14, 28-29 (Wis. 2012) (Ziegler, J.,

  concurring), the circuit court judge denied a causal challenge to the

  circuit court judge’s mother serving on a jury over which the judge

  presided. Although defense counsel did not exercise a peremptory

  challenge, the Wisconsin Supreme Court reversed, holding that the

  circuit court judge’s mother was per se objectively biased. Id. at

  746. The court reasoned, in part, as follows:

               [A] close and familial link between the judge
               and a juror is not congruent with one of the
               basic purposes underlying the constitutional
               guarantee of trial by an impartial jury. The
               United States Supreme Court has recognized
               that the federal constitution, as well as the
               constitutions of the many states, provides for
               trial by jury in criminal cases in large part to
               protect against the abuses of judges. The

                                      50
            presence of a member of the judge’s immediate
            family on the jury seems conspicuously
            inconsistent with the jury’s function as, in
            part, a check upon the power of the judge.

  Id. at 745-46 (footnote omitted). In my view, the Wisconsin

  Supreme Court’s reasoning applies equally, if not more so, to the

  present case because the judge’s wife served on this jury.

¶ 96   In Sellhausen, defense counsel used a peremptory challenge to

  remove the judge’s daughter-in-law from the jury. 809 N.W.2d at

  17. The Wisconsin Supreme Court affirmed, holding that reversal

  of the conviction is not automatically required when a peremptory

  strike removes the challenged juror from the jury. Id. at 19, 22.

  The court rejected defense counsel’s argument that the use of a

  peremptory challenge forced counsel to adopt an adversarial stance

  to the judge, reasoning as follows:

            We understand that attorneys fear
            antagonizing judges. This fear is part of the
            legal lore and legal culture. Lawyers fear that
            judges, like other persons, may harbor ill will
            to the messenger when they dislike or are
            bothered by the message. As judges ourselves,
            we tend to view any such concerns by lawyers
            as exaggerated, but we appreciate that lawyers’
            perceptions may be different. Although judges
            are expected to perform their duties
            objectively, impartially, and unemotionally,
            lawyers and non-lawyers alike must concede

                                   51
               that judges are not immune to human
               emotions.

               We are not persuaded, however, that the risk
               of an adversarial relationship developing
               between the presiding judge and defense
               counsel in the circumstances of the present
               case is great enough to warrant automatic
               reversal absent evidence that a party’s
               substantial rights were actually impaired.

               Nothing in the record suggests that defense
               counsel changed trial strategy because he
               feared antagonizing the circuit court judge.
               Nothing in the record suggests that the circuit
               court judge harbored any resentment toward
               defense counsel for using a peremptory strike
               to remove the daughter-in-law from the jury.
               The potential chilling effect that concerned the
               court in Tody does not appear to be present in
               the instant case.

  Id. at 22.

¶ 97   But the same cannot be said of the circumstances of this case.

  Defense counsel apparently changed strategy by not making a

  peremptory strike of the judge’s wife, and the record shows that the

  judge would likely have harbored resentment if counsel had made

  such a challenge by (1) informing counsel that not challenging her

  “wasn’t a stupid idea” and (2) expressing appreciation for counsel

  not doing so.



                                      52
¶ 98    In People v. Hartson, 553 N.Y.S.2d 537, 539 (N.Y. App. Div.

  1990), the Appellate Division of the New York Supreme Court

  reversed the defendant’s convictions of rape in the third degree and

  incest, even though the defendant did not timely challenge the

  seating of the trial judge’s wife. The court reasoned that the case

  necessitated reversal “given the importance of defendant’s right to

  an impartial jury and the concomitant right of the public at large

  that the jury appear to be impartial.” Id.

¶ 99    And, in Elmore v. State, 144 S.W.3d 278, 279-80 (Ark. 2004),

  the Arkansas Supreme Court reversed a defendant’s conviction for

  the rape of his twelve-year-old stepdaughter because the trial judge

  permitted his spouse to sit on the jury. Without embarking on a

  discussion of structural defects, the court reasoned that an

  appearance of impropriety warranted reversal. Id.

¶ 100   In the present case, I believe the judge had two options: (1)

  excuse his wife before the proceedings began or (2) recuse himself

  from the trial after questioning started based on the appearance of

  impropriety. See C.J.C. 2.11(A) (“A judge shall disqualify himself or

  herself in any proceeding in which the judge’s impartiality might

  reasonably be questioned . . . .”). I believe the judge erred by not

                                    53
  choosing either option. See, e.g., C.J.C. 2.4(B) (“A judge shall not

  permit family . . . relationships to influence the judge’s judicial

  conduct or judgment.”); see also C.J.C., Terminology (defining

  “impartiality” as “absence of bias or prejudice in favor of, or against,

  particular parties or classes of parties, as well as maintenance of an

  open mind in considering issues that may come before a judge”).

                             B.   Preservation

¶ 101   In general, a defendant is required to object at trial to preserve

  an argument for appeal. People v. Melendez, 102 P.3d 315, 322

  (Colo. 2004). This is to give the court an opportunity to rule on the

  issue. People v. Abu-Nantambu-El, 2017 COA 154, ¶ 29. But a

  defendant waives a challenge for cause if counsel does not use

  reasonable diligence during jury selection to determine whether

  grounds for such a challenge exist. People v. Romero, 197 P.3d 302,

  305 (Colo. App. 2008). In my view, defense counsel could not have

  done more to preserve this issue.

¶ 102   True enough, during jury selection defense counsel was able to

  challenge the judge’s wife for cause. But the statute authorizing

  such challenges does not include this very unusual situation. See §

  16-10-103, C.R.S. 2017 (listing grounds to challenge prospective

                                     54
  jurors for cause). Thus, there was no statutory causal challenge to

  make or waive, and if the judge had denied counsel’s challenge,

  counsel then risked alienating those jurors who might participate in

  the trial with the judge’s wife. After all, the judge told everyone to

  accord his wife special treatment.

¶ 103      Defense counsel was also able to excuse the judge’s wife by

  exercising a peremptory challenge. Counsel’s exchange with the

  judge after the jury was selected suggests that he wanted to excuse

  the judge’s wife but was afraid to do so. Counsel was undeniably

  “caught between a rock and a hard place,” given the dilemma he

  faced. In seeking to make the trial fair by excusing the judge’s wife,

  defense counsel risked alienating the judge who was charged with

  ensuring as much. As noted, the judge confirmed counsel was not

  “stupid” for leaving the judge’s wife on the jury — and the judge

  thanked counsel for refraining from using any challenges on her.

                          C.    Discussion of the Error

¶ 104      In this case, (1) the judge’s bias in favor of his wife prevented a

  fair assessment of her qualifications to serve as a juror and (2) his

  preference for her as a juror improperly affected the fairness of the

  trial.

                                        55
¶ 105   From the outset of any criminal proceeding, the judge has a

  duty to ensure fairness and integrity of the trial. This duty is the

  cornerstone of the constitutional framework that is designed to

  protect a criminal defendant’s trial rights. And, the Due Process

  Clauses of the United States and Colorado Constitutions guarantee

  every criminal defendant the right to a fair trial. See Morrison v.

  People, 19 P.3d 668, 672 (Colo. 2000).

               1.   Assessment of His Wife’s Qualifications

¶ 106   Any inability of the trial judge to impartially assess the

  potential jurors directly infringes on a defendant’s fair jury right.

  This is so because the judge is afforded considerable discretion in

  ruling on causal challenges predicated on actual bias. See People v.

  Clemens, 2017 CO 89, ¶ 13 (“This standard gives deference to the

  trial court’s assessment of the credibility of prospective jurors’

  responses, recognizes the trial court’s unique role and perspective

  in evaluating the demeanor and body language of prospective

  jurors, and serves to discourage reviewing courts from second-

  guessing the trial court based on a cold record.”).

¶ 107   In a similar vein, the prosecution and defense must be free to

  ask questions of potential jurors to reveal potential biases so that

                                     56
  the court may determine whether the prospective jurors are willing

  to follow the court’s instructions and render a fair and impartial

  verdict based on the evidence. § 16-10-103(1)(j); People v. Vigil,

  2015 COA 88M, ¶ 9. Counsel must also bring to the judge’s

  attention those jurors who are not so willing. See Crim. P. 24(b)(2).

  I believe that without unhampered procedures, the foundation of a

  fair jury right cannot be secured.

¶ 108   In this case, the judge could not fulfill his role as a neutral

  arbiter in empaneling an impartial jury. Indeed, the judge

  determined in the absence of substantive questioning of his wife

  that she would make a fine juror. The judge made this

  determination despite his wife’s expressed uncertainty in her jury

  questionnaire about whether she could be fair and whether she

  would be distracted.

¶ 109   The record shows that the judge’s bias in favor of his wife had

  an ongoing chilling effect on defense counsel’s willingness to

  challenge the judge’s wife’s serving on the jury. Unsurprisingly,

  counsel withheld any objections after being told by the judge that

  counsel was not stupid for being afraid to challenge the judge’s wife.



                                     57
                 2.   The Judge’s Preference for his Wife

¶ 110   The judge’s exhibited bias in favor of his wife as a juror

  impacted the fairness of the trial beyond the jury selection process.

  The judge’s wife was in a unique position to influence the other

  jurors during deliberation. Elmore, 144 S.W.3d at 280. The other

  jurors may have tended to give the deference to the judge’s wife that

  they are presumed to give to the judge. The judge’s comments

  throughout trial repeatedly underscored his and his wife’s

  connection in the case and could have easily given other jurors the

  impression that they should afford his wife special favor and

  consideration during their deliberation.

                          D.     The Consequence

¶ 111   The consequence of the error does not fit into a nice construct.

                            1.    Colorado Law

¶ 112   At a minimum, I conclude that under Colorado law the

  appearance of impropriety, which resulted from the judge’s

  permitting his wife to serve on the jury in a case over which he

  presided, warranted reversal even without a showing of prejudice.

  See Elmore, 144 S.W.3d at 280; Hartson, 553 N.Y.S.2d at 539.



                                     58
                          2.    Structural Defect

¶ 113   I agree with the majority that this case does not fit into a

  category of structural defects as currently defined by the United

  States Supreme Court.

¶ 114   A deprivation of a constitutional right is a “structural defect

  affecting the framework within which the trial proceeds.” Arizona v.

  Fulminante, 499 U.S. 279, 310 (1991); see also Weaver v.

  Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1907 (2017)

  (Structural errors are those that infringe on “certain basic,

  constitutional guarantees that should define the framework of any

  criminal trial.”). Our supreme court has recognized several

  structural errors, including “complete deprivation of counsel, trial

  before a biased judge, unlawful exclusion of members of the

  defendant’s race from a grand jury, denial of the right to self-

  representation, and denial of the right to a public trial.” Hagos v.

  People, 2012 CO 63, ¶ 10. Of course, this case does not fall

  squarely into one of these categories because courts that have

  wrestled with judicial bias are confronted with situations where the

  judge has a direct, personal, or pecuniary interest in reaching a

  conclusion against or in favor of one of the parties. See, e.g.,

                                     59
  Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009); Tumey v.

  Ohio, 273 U.S. 510 (1927). But the facts of this case lead me to

  conclude that the error improperly affected the structure of the trial

  itself.

¶ 115   Structural error is “so intrinsically harmful as to require

  automatic reversal.” Neder v. United States, 527 U.S. 1, 7 (1999);

  see also Blecha v. People, 962 P.2d 931 (Colo. 1998). No

  “individualized analysis of how the error impairs the reliability of

  the judgment of conviction” is required. Hagos, ¶ 10.

¶ 116   The Supreme Court has recognized three broad rationales for

  why an error might be deemed structural: (1) if the “right at issue is

  not designed to protect the defendant from erroneous conviction but

  instead protects some other interest”; (2) if the effects of the error

  are too difficult to measure; or (3) if the “error always results in

  fundamental unfairness.” Weaver, 582 U.S. at ___, 137 S. Ct. at

  1908. I believe the facts of this case satisfy the second two of the

  Weaver rationales.

                   a.   Effects Too Difficult to Measure

¶ 117   The effect of a judge’s spouse serving on the jury is

  incalculable. See Vasquez v. Hillery, 474 U.S. 254, 263 (1986)

                                     60
  (“[W]hen a petit jury has been selected upon improper criteria . . . ,

  we have required reversal of the conviction because the effect of the

  violation cannot be ascertained.”).

¶ 118   And, we cannot pry into what is said during deliberations, see

  CRE 606(b); People v. Kriho, 996 P.2d 158, 166 (Colo. App. 1999),

  and therefore cannot know the extent to which the judge’s

  comments about his wife throughout the trial may have impacted

  the jury. As in Elmore, “other jurors would likely give more

  credence or weight to the judge’s wife’s views than the others on the

  panel.” Elmore, 144 S.W.3d at 280; see, e.g., Starr v. United States,

  153 U.S. 614, 626 (1894) (“[T]he influence of the trial judge on the

  jury is necessarily and properly of great weight, and . . . his lightest

  word or intimation is received with deference, and may prove

  controlling.”).

¶ 119   Statements like “[b]e nice to Juror 25” highlight the difficulty

  in measuring the effects of the error. The ability of one juror to

  improperly influence the decisions or opinions of others runs a high

  risk of partiality particularly where that juror is the subject of

  special treatment by the judge.



                                     61
¶ 120   The effects of a single juror’s ostensible authority, impressed

  on other jurors by the judge himself, are immeasurable. Her words

  and opinions might sway others during deliberations simply due to

  the imprimatur of the judge’s preference for her. The effect is too

  difficult to measure and too far-reaching to ignore.

               b.   Result is Always Fundamentally Unfair

¶ 121   Our legislature has recognized that a person is presumptively

  biased toward his spouse. See, e.g., § 16-10-103(1)(b) (relationship

  by marriage to an attorney engaged in the trial will sustain a for

  cause objection). Even if the judge made no comments about (and

  to) his wife, any knowledge of their spousal relationship by the

  attorneys or the other jurors was enough to vest his wife with

  unique status.

¶ 122   During voir dire, the judge is responsible for ensuring that an

  impartial jury is empaneled. This requires him or her to be free of

  bias toward the potential jurors. No judge can fairly and impartially

  determine the ability of his or her spouse to serve as a juror. Their

  spousal relationship imputes bias into the process itself — into the

  framework of the trial. Bias toward one’s spouse prevents a judge



                                    62
  from fairly assessing that spouse as a juror, as the constitution

  requires of the judge.

¶ 123   The spousal relationship between the judge and his wife —

  coupled with his numerous comments about it — pervaded the trial

  from its very start. Its presence was impossible for jurors to ignore.

  Any preference the judge has for a juror based on a spousal

  relationship undermines the very framework of a fair trial

  constitutionally guaranteed to a defendant.

                            III.   Conclusion

¶ 124   Because I believe the judge committed reversible error by

  permitting his wife to serve on the jury over which he presided, I

  would reverse Richardson’s judgment of conviction. See Elmore,
144 S.W.3d at 280; Hartson, 553 N.Y.S.2d at 539.

  The lack of guidance for trial court judges confronted with a

  prospective juror being a close family member reinforces my hope

  that the legislature will address this in section 16-10-103 (providing

  grounds on which the court shall sustain a challenge for cause).




                                    63